Case 3:15-cv-01857-SI   Document 409-9   Filed 10/15/20   Page 1 of 3




      75,$/
                                                      Case 3:15-cv-01857-SI                                                            Document 409-9                                                 Filed 10/15/20                                    Page 2 of 3                                            3:15-cv-01857
                                      “I’M A 3!”
                                      Independent Promoter Application                                                                                                                                                         FAX FORM TO 1.877.547.1570                                                                24
JOIN OUR TEAM
                 BASIC                                                  EXECUTIVE PROMOTER SYSTEM                                                                                                                             STAR PROMOTER SYSTEM

    $49 +                    PURCHASE YOUR
                             CHALLENGE KIT ²
                                                                        $499                                                                                                                                           $999                                                                                                                     25%
                                                                                                                                                                                                                                                                                                                                                 OFF
                             FROM $49–$299                              RETAIL VALUE $675                                                                                                                              RETAIL VALUE $1,875

                                                                        FASTEST WAY
                                                                        TO QUALIFY FOR:
                                                                                                                                                                                                            +20                                                                             +35                                       +100
                                                                                                                                                                                                                                                                                                                                      +
                                                                        WEEKLY BONUS POOLS                                                                                                                                                                      CHALLENGE MAGAZINE                      CHALLENGE BROCHURE


                                                                        LIFETIME CHALLENGE BONUS
                                                                        ND $5k BONUS
                                                                        PD $10k BONUS
                                                                        AMB $25k-$1 MILLION BONUSES
                                                                                                                                                                                                                         EVERYTHING IN THE
                                                                                                                                                                                                                         EXECUTIVE PLUS:                    Vi CRUNCH SAMPLES                 +50       Vi-SHAPE SAMPLES                +50
                                                                                                                                                             +10                              +10

SELECT YOUR MONTHLY CHALLENGE KIT                                                                                               Challenge Kits will be charged and shipped this month for the Basic Promoter System and next month for the Executive or Star Promoter Systems.

                    SHAPE                                        FUEL                                                  TRANSFORMATION                                                               FUEL                                         CORE                                                   FIT
                 $99 SAVE $37                              $149                                                 $249                                                                           $149                                         $199 SAVE $79                                      $299



                                                                                                                                                                            ACTIVE/FITNESS
                                                                            SAVE $37                                             SAVE $90                                                                   SAVE $37                                                                                             SAVE $110
   WEIGHT-LOSS




                 $1.50/meal, Twice a day                    $2.50/meal, Twice a day                             $4.00/meal, Twice a day                                                        $2.50/meal, Twice a day                     $6.00/meal, Once a day                             $5.00/meal, Twice a day




            SAMPLING PACK                                                                                                                                                                                                                                              Executive enrollment Autoship orders will be processed and shipped
            A must-have to launch your business                                                                                       NEW                                  SELECT YOUR AUTOSHIP DATE:                                                                  starting the next month on the selected date. Basic enrollment
                                                                                                                                                                                                                                                                       Autoship orders will be processed and shipped with your enrollment
            and Challenge others!
                                                                                                                                                                                                                                                                       package. If selected date lands on a weekend or holiday, orders will

           $99                                                                                                                                                                               5th       12th           19th of each month                               be processed on the last business day prior.


            30 Vi Crunch™ Protein Super Cereal                                                                                                                                     ADDITIONAL PRODUCTS
            single-serving packets                                                                                                                                                                                                                                                                                $29            PER MONTH
            30 Vi-Shape Nutritional Shake Mix
                         ®
                                                                                                                                                                           ITEM NAME                                             PRICE QTY AUTOSHIP                       Fuel your success promoting The Challenge
            single-serving packets                                                                                                                                                                                                                                        with Vi-Net® Pro. Access Vi Training for hours of
                                                                                                                                                                           Balance Kit                                           $49                □
            60 Challenge Brochures                                                                                                                                                                                                                                        video tips and inspiration from top Promoters
                                                                                                                                                                           Crunch Kit                                            $99                □                     and leadership authors, manage your business
                                                                                                                                                                           Vi Crunch Protein Super Cereal                        $39                □                     anywhere and use cutting-edge marketing tools
                                                                                                                                                                                                                                                                          right from the palm of your hand with Vi-Net®
            STAR SAMPLING PACK                                          330 Vi Crunch™ Protein Super Cereal single-serving packets
                                                                                                                                                                           (14 Serving Pouch)

                                                                                                                                                                                                                                                    □
                                                                                                                                                                                                                                                                          Mobile, accessible by any smartphone.
                                                                                                                                                                           Vi Crunch Fusions Tri-Berry (7 Servings Per Cup)      $9
            The fastest way to Rising Star!                             330 Vi-Shape® Nutritional Shake Mix single-serving packets                                                                                                                                        Your Vi-Net Username and Password will be
                                                                                                                                                                           Vi Crunch Fusions Chocolate Macadamia                                                          sent to you via email.

            $999
                                                                        660 Challenge Brochures                                                                                                                                  $9                 □
                                                                                                                                                                           (7 Servings Per Cup)
                                                                                                                                                                                                                                                                          All Promoter Systems include an automatic subscription to Vi-Net Pro and Success
                                                                                                                                                                          See Product Price Sheet for Item Numbers and pricing information.                               Club for $29/mo! To change or cancel, call ViSalus Customer Service at 1.877.VISALUS




Enroller ID #                                                            Enroller Name:
The Enroller is an existing ViSalus Independent Promoter (VIP) who refers a new VIP. The Enroller can place the new VIP anywhere in the depth of his/her organization. Once the enrollment process is complete the Enroller can add/change sponsor information in the “Waiting Room” found in Vi-Net.



Last Name:                                                                          First Name:                                                                       Billing Information:
Birth Date:              /            /              SSN or Tax ID:                                          Gender: ⒓ Male ⒓ Female                                  Full Name on Credit Card:
Company Name*:                                                                                                                                                        Credit Card Number:
*If doing business as a legal entity, complete and attach the Company Enrollment Form. (Required)                                                                     Expiration Date:                       /          /                                  Security Code:
Home Phone #:                                                                       Mobile Phone #:
                                                                                                                                                                      Card Type:                   ⒓ Visa        ⒓ MasterCard             ⒓ American Express                    ⒓ Diners Club ⒓ Discover
Mobile Phone Provider: Required for ViSalus Mobile Updates (SMS)
                                                                                                                                                                      Cardholder Signature:
E-mail Address:                                                                                                                                                       I authorize ViSalus to charge my account for the amount listed. I promise to pay such amount to and in agreement governing the use of such card. I understand that
Receive ViSalus News & Updates via: Check at least one ⒓ Phone ⒓ Email ⒓ Mobile Text Message (SMS) ⒓ None                                                             ViSalus will apply taxes, shipping and handling charges to my order. If the order is Autoship or a monthly Vi-Net Subscription, I authorize ViSalus to ship/charge
                                                                                                                                                                      these products monthly. Cancellations must be submitted at least 5 days prior to the Autoship date or Vi-Net billing date.
Language Preference: ⒓ English ⒓ Spanish ⒓ Both
Shipping/Mailing Address:                                                                                                                                             Billing Address:


City:                                                                               State:                                        Zip:                                City:                                                                                State:                                            Zip:

I understand that to become an Independent Promoter (IP) of ViSalus I am only required to submit this Agreement. I further acknowledge that my advancement in the ViSalus marketing plan is based solely upon the sales of ViSalus product. My purchase of sales aids or training material, or attendance at training classes, is strictly optional
and at my discretion. I also understand that if I choose to enroll or sponsor other individuals to participate in ViSalus’ marketing plan, I will only be compensated based upon the activities of other IPs to the extent of their sales made to customers.
By my signature below, I acknowledge that I have carefully read this Agreement, and I am willing to accept the terms and conditions herein and on the reverse side. I understand that the terms of this document shall be a binding Agreement between ViSalus and me upon receipt of this Agreement. I have read and understand
ViSalus’ Policies and Procedures and Compensation Plan, which are incorporated by reference herein, and agree to abide by them and any amendments thereto which maybe made from time-to-time.
I UNDERSTAND THAT I MAY CANCEL THIS AGREEMENT WITHOUT PENALTY OR OBLIGATION AT ANY TIME, FOR ANY REASON. I UNDERSTAND THAT MY NOTICE OF CANCELLATION MUST BE SUBMITTED IN WRITING TO THE COMPANY AT ITS PRINCIPAL BUSINESS ADDRESS. PLEASE SEE OTHER SIDE FOR TERMS.

Applicant Signature: X __________________________________________________________________                                                                              Date: ____________________________________________________________________________
340 E. Big Beaver Rd Suite 400, Troy, MI 48083 • Customer Service 1.877.VISALUS • vi.com
© 2014 ViSalus, Inc. All rights reserved. 1000US31 4.14_r20                                                                                                                                                                                                                                                                         ENG
                                                                                                                                                                   24-1
                                  Case 3:15-cv-01857-SI                             Document 409-9                 Filed 10/15/20                  Page 3 of 3
                        “I’M A 3!”                                                                                                                       FAX FORM TO
                        ViSalus Independent Promoter (VIP) Application                                                                                   1.877.547.1570



   BY JOINING VISALUS THESE ARE THE TERMS YOU HAVE                                                        in writing by VISALUS or in advertising or promotion materials provided, designed
   AGREED TO. REFER TO THE POLICIES AND PROCEDURES                                                        or published by VISALUS. I understand that I may not photocopy or duplicate any
   FOR DETAILED INFORMATION.                                                                              materials provided by or purchased from VISALUS without written authorization and
   1. I acknowledge that I am of legal age to enter into this Agreement and that I am a real              that the unauthorized use of any Proprietary Mark is a violation of federal law and this
       person.                                                                                            Agreement, constituting grounds for termination of this Agreement by VISALUS.
   2. I understand and acknowledge that this Agreement is not binding until received and              16. I understand that as a Promoter, I am free to select my own means, methods and manner
       accepted by VISALUS.                                                                               of operation and that I am free to choose the hours and location of my activities under
   3. I agree that as a Promoter, I am responsible for determining my own business activities             this Agreement, subject only to the terms of this Agreement and VISALUS Policies and
       and that I am not an agent, employee or legal representative of VISALUS. I am                      Procedures.
       responsible for the payment of all federal and state employment taxes and any other            17. I acknowledge that I am not guaranteed any income nor am I assured any proﬁts or
       tax required under any federal, state or regulatory law. In the event that I fail to provide       success. I certify that no claims of guaranteed proﬁts or representations of expected
       VISALUS a valid Social Security Number or employer identiﬁcation number, VISALUS                   earnings that might result from my eﬀorts have been made by VISALUS or any VISALUS
       may withhold commissions due to me until a valid number is provided.                               Promoters. In this connection, I shall not represent directly or indirectly that any person
   4. I understand that I am not being sold a franchise or business opportunity.                          may, can or will earn any stated gross or net amount, nor that sponsorship of others is
   5. I may terminate this Agreement for any reason, at any time, by giving VISALUS prior                 easy to secure or retain, or that substantially all Promoters will succeed.
       written notice. VISALUS may terminate this Agreement in writing upon violation of              18. I acknowledge that I have the right to sign up as many personal customers as I wish. I
       policies and procedures or in the event I violate any part of this Agreement. In such              will receive a commission each month from my personal customers’ purchases and my
       event, no further commissions will be paid by VISALUS. To terminate this Agreement, I              downline network in accordance with the VISALUS Compensation Plan then in eﬀect.
       must mail or deliver personally to VISALUS, a signed, dated written notice of cancellation     19. I agree to indemnify and hold harmless VISALUS from any and all claims losses,
       sent to: 340 E. Big Beaver Rd Suite 400, Troy, MI 48083                                            damages and expenses, including any attorney’s fees, arising out of my actions or
   6. I agree that as a VISALUS Promoter, I shall place primary emphasis upon the sale                    conduct in violation of this Agreement, Compensation Plan or any Policy or Procedure of
       of Products and Services to non-Promoter consumers as a condition of my receipt                    VISALUS. I agree that in order to recoup any damages and expenses it has incurred due
       of commissions. Commissions I receive will be based upon fulﬁlling certain terms of                to such violation(s), VISALUS may oﬀset any commissions or other payments due me. In
       qualiﬁcation as set forth by the Marketing Program and Compensation Plans as may                   the event a dispute arises as to the respective rights, duties and obligations under this
       be amended from time to time. A three ($3.00) dollar processing fee will apply to all              Agreement, Compensation Plan or the Policies and Procedures of VISALUS, it is agreed
       payments.                                                                                          that such disputes shall be exclusively resolved in the Circuit Court for Oakland County,
   7. I agree to keep accurate records and to abide by all federal, state, and local laws and             State of Michigan, or Federal Court located in Detroit, Michigan. Michigan law shall
       regulations governing the sale or solicitation of the products and services marketed               apply to the resolution of all disputes. Louisiana residents may choose Louisiana law and
       by VISALUS including, but not limited to, any and all permits and licenses required to             jurisdiction.
       perform under this Agreement.                                                                  20. I acknowledge that I have read and fully understand the VISALUS Policies and
   8. I understand that no attorney general or other regulatory authority ever reviews,                   Procedures and Compensation Plan, which are incorporated herein by reference and are
       endorses, or approves any product, subscription, compensation program or company,                  binding upon me. In order to maintain a viable marketing program and to comply with
       and I will make no such claim to others.                                                           changes in federal, state or local laws or economic conditions, VISALUS may revise its
   9. I understand that a $25 Administration Fee will be charged annually to my credit card on            Compensation Plan and Policies and Procedures from time to time. All changes thereto
       ﬁle with VISALUS. This fee is for services, which include, but are not limited to, downline        shall be eﬀective upon verbal or written notice to me and become a binding part of this
       reporting, customer tracking and accounting services. The Administration Fee will                  Agreement. The home oﬃce prior to use or publication must approve all advertisements
       be charged in the month of my enrollment anniversary and if not paid will result in my             using the Proprietary Marks of VISALUS.
       Promotership being placed on Financial Hold for up to 120 days. If the Administration          21. I acknowledge that this Agreement, Compensation Plan and the Policies and Procedures
       Fee remains unpaid 120 days after it was due, my Promotership will be terminated and               incorporated herein by reference, constitute the entire Agreement between the parties
       I will forfeit any commissions that were held since the time I was placed on Financial             and shall not be modiﬁed or amended except in writing signed by VISALUS. This
       Hold. If my Promotership is terminated, I understand that I must re-enroll as a brand new          Agreement shall be binding upon and inure to the beneﬁt of heirs, successors, and
       Promoter and will not be placed back in my original spot if I wish to pursue the VISALUS           permitted assigns of the parties hereto. If any provision of the Agreement is determined
       opportunity.                                                                                       by any authority of competent jurisdiction to be invalid or unenforceable in part or in
   10. I agree that VISALUS shall not be liable under any circumstances for any damage or                 whole for any reason whatsoever, the validity of the remaining provisions or portions
       loss of any kind, including indirect, special, punitive, compensatory, or consequential            thereof shall not be aﬀected thereby.
       damages, losses or proﬁts which may result from any cause, including but not limited           22. I agree to abide by the terms of the noninterference and non-disclosure policy of
       to, breach of warranty, delay, act, error or omission of VISALUS, or in the event of               VISALUS.
       discontinuation or modiﬁcation of a product or service oﬀered by VISALUS.                      23. During the term of this Agreement (and any renewals), I will not sell any other products
   11. VISALUS shall periodically make sales literature and/or promotional materials available.           for any entity competing with VISALUS. I agree that I no longer promote any other
       However, I am under no obligation to purchase any materials or literature at any time.             organization that utilizes a multi-tiered compensation plan.
       Refunds shall not be allowed under any circumstances, including, but not limited to,           24. During the term of this Agreement (and any renewals) and for one (1) year thereafter,
       termination of this Agreement, obsolescence of such sales literature or promotional                I understand and agree that I will not contact, solicit, or recruit any VIP, whether active
       materials, or any other reason. Except as speciﬁed in paragraph 26.                                or inactive, into any organization that utilizes a multi-tiered compensation plan. This
   12. I agree that as a Promoter, this Agreement grants me the limited authority to promote              includes indirect recruiting through Facebook or other social media. I acknowledge that
       and sell the products VISALUS markets subject to the terms and conditions established              my violation of this provision will result in immediate termination of my Promotership and
       by VISALUS.                                                                                        payments of any kind.
   13. I will not make any false or misleading statements about VISALUS or its marketing              25. I understand that if for any reason a VIP violates any of the terms of the Agreement and/
       program. I agree that I will operate in a lawful, ethical and moral manner and will not            or these Policies and Procedures, VISALUS reserves the right to immediately deactivate or
       engage in or perform any misleading, deceptive or unethical practices. In the event I              terminate the VIP’s position. Such action by VISALUS will terminate any and all rights of the
       violate any of these conditions, my position may be terminated without further payment             VIP and any further payments of any kind and is eﬀective at the time of said violation.
       or compensation of any kind.                                                                   26. VISALUS Executive and Business Opportunity Return Policy: An Independent Promoter
   14. I acknowledge that I am responsible for supervising and supporting Promoters I sponsor             who cancels their Promotership within 30 days of enrollment may return unused
       into the program and in my commissionable network. I agree to maintain monthly                     products from the Promoter Systems which are unopened and in resalable condition.
       communication and support to those individuals in my commissionable network through                A refund will be issued for the value of the Business Opportunity ($49) and the value
       written or verbal communication and attendance at meetings.                                        of unused and saleable products up to $450. If an Independent Promoter cancels their
   15. I acknowledge that VISALUS expressly reserves all proprietary rights to the company’s              Promotership within their ﬁrst year but more than 30 days after their enrollment date, the
       trademarks, tradenames, logos (“Proprietary Marks”) and copyrighted materials. I                   same guidelines apply however returned, saleable products will result in a product credit
       understand, acknowledge and agree that any monies which I pay VISALUS are in                       equal to the discounted value of those products (up to $450) rather than a refund and
       consideration of my receiving a non-exclusive license, during the term of this Agreement           will be subject to a restocking fee.
       to use the Proprietary Marks of VISALUS as stipulated in the Policies and Procedures
       and in conjunction with the marketing program provided to me. I further agree that I
       will not use VISALUS Proprietary Marks in any form whatsoever except as permitted


340 E. Big Beaver Rd Suite 400, Troy, MI 48083 • Customer Service 1.877.VISALUS • vi.com
© 2014 ViSalus, Inc. All rights reserved. 1000US31 4.14_r20                                                                                                                                  ENG
                                                                                                 24-2
